               Case 3:20-cv-05449-RJB Document 48 Filed 07/31/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10          KEVIN BJORNSON,                                    CASE NO. 20-cv-5449 RJB

11                                 Plaintiff,                  ORDER DENYING WITHOUT
                                                               PREJUDICE PLAINTIFF’S
12                  v.                                         MOTION TO AMEND THE
                                                               SUMMONS
13          EQUIFAX INC., et al.,

14                                 Defendants.

15

16          This matter comes before the Court on Plaintiff’s Motion to Amend the Summons. Dkt.

17 46. The Court has considered the pleadings filed regarding the motion and the remainder of the

18 record herein. For the reasons set forth below, the motion should be denied without prejudice.

19          Plaintiff, proceeding pro se, claims damages against the defendants, who are various

20 financial institutions and credit bureaus. Dkt. 5. Plaintiff has filed motions for entry of default

21 against three of the defendants (Dkt. 25; 32; and 38); the Court denied Plaintiffs motion for entry

22 of default against Defendant USAA Federal Savings Bank (“USAA FSB”)” (Dkt. 34), but the

23 Clerk made entries of default against Defendants Equifax Inc. (Dkt. 42) and Discover Card (Dkt.

24 44).
     ORDER DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO AMEND THE
     SUMMONS- 1
              Case 3:20-cv-05449-RJB Document 48 Filed 07/31/20 Page 2 of 3



 1          Plaintiff’s instant motion requests leave to amend the summons apparently issued to the

 2 five defendants in this case. Dkt. 46. The summons in this case is addressed to all five

 3 defendants. Dkt. 6. It appears that Plaintiff served a copy of the summons and complaint on each

 4 of the defendants individually. Dkts. 11–12; and 15–18. The instant motion indicates that

 5 Plaintiff wishes to reissue an amended, individually addressed summons on each of the

 6 defendants. Dkt. 46. It appears that Plaintiff believes he erred in having the summons addressed

 7 to multiple defendants. See Dkt. 46. The instant motion apparently provides copies of the

 8 proposed amended summonses. Dkt. 46-2. Plaintiff has made no apparent changes to the

 9 proposed amended summonses except for taking the multiple addressees listed on the original

10 summons and listing them across five individual summonses. Compare Dkt. 46-1, with Dkt. 46-

11 2.

12          It is unclear why Plaintiff believes that he erred in addressing the summons to multiple

13 defendants, although it may be that one or more of the defendants has suggested that doing so

14 was erroneous. See, e.g., Dkt. 28, at 7 (Defendant USAA FSB’s response in opposition to

15 Plaintiff’s motion for entry of default states that “Plaintiff requested not that summons be issued

16 to USAA FSB specifically in accordance with Rule 4, but that a summons be issued en masse to

17 all of the defendants named herein.”).

18          Plaintiff’s instant motion should be denied without prejudice because it appears granting

19 Plaintiff leave to amend the summons as proposed would only waste the resources of the parties

20 and the court. Based on the Court’s independent research, it does not appear that a summons

21 addressed to multiple defendants is necessarily prohibited:

22                 The language of Rule 4(b) makes clear that when multiple
                   defendants are to be served, a copy of the summons issued by the
23                 clerk may be served on each defendant. The Advisory Committee
                   Notes following Rule 4 further explain that “[i]f there are multiple
24
     ORDER DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO AMEND THE
     SUMMONS- 2
              Case 3:20-cv-05449-RJB Document 48 Filed 07/31/20 Page 3 of 3



 1                 defendants, the plaintiff may secure issuance of a summons for
                   each defendant, or may serve copies of a single original bearing
 2                 the names of multiple defendants if the addressee of the summons
                   is effectively identified.”
 3
   New York Transp., Inc. v. Naples Transp., Inc., 116 F. Supp. 2d 382, 386 (E.D.N.Y. 2000)
 4 (emphasis added).

 5 Here, it appears that the addressees of the summons are effectively identified and that fracturing

 6 the summons into multiple summonses would achieve no notice or service of process not already

 7 performed by Plaintiff.

 8          Therefore, Plaintiff’s Motion to Amend the Summons (Dkt. 46) is DENIED WITHOUT

 9 PREJUDICE.

10          IT IS SO ORDERED.

11          The Clerk is directed to send copies of this Order to all counsel of record and to any party

12 appearing pro se at said party’s last known address.

13          Dated this 31st day of July, 2020.

14

15                                        A
                                          ROBERT J. BRYAN
16
                                          United States District Judge
17

18

19

20

21

22

23

24
     ORDER DENYING WITHOUT PREJUDICE
     PLAINTIFF’S MOTION TO AMEND THE
     SUMMONS- 3
